January 8, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Opportunity Funds - Dreyfus Strategic Beta Emerging Markets Equity Fund - Dreyfus Strategic Beta Global Equity Fund - Dreyfus Strategic Beta U.S. Equity Fund Act No. 811-09891 33 Act No. 333-34474 CIK No. 0001111178 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended October 31, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-4296. Very truly yours, /s/ Enrique Urueta Enrique Urueta Paralegal EU/ Enclosures
